Citation Nr: 0331491	
Decision Date: 11/14/03    Archive Date: 11/25/03

DOCKET NO.  94-37 399	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for varicose veins.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a left knee 
disorder.

3.  Entitlement to service connection for an eye disorder.

4.  Entitlement to service connection for a left foot 
disorder.

5.  Entitlement to an initial rating in excess of 10 percent 
for a deviated nasal septum due to trauma.

6.  Entitlement to an initial rating in excess of 10 percent 
for hypertension.

7.  Entitlement to an initial (compensable) rating for 
sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from March 1981 through 
March 1986.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Offices in Los Angeles, 
California (Los Angeles RO) and Manila, Philippines (Manila 
RO).  Later, the case was transferred to the Oakland, 
California (Oakland RO).

In a November 1992 rating decision issued in December 1992, 
the Los Angeles RO, in pertinent part, denied service 
connection for sinusitis, sore throat, ear infection, 
hypertension, deviated nasal septum, a left eyebrow scar, and 
a calcaneal heel spur claimed as left foot, heel and ankle 
injury.  In December 1992, the veteran filed a notice of 
disagreement (NOD) with the denial of service connection for 
sinusitis, sore throat, ear infection, a left eyebrow scar, 
and a left foot disorder.  In June 1993, the veteran 
perfected his appeal with regard to sinusitis and a left foot 
disorder and filed an NOD with regard to service connection 
for hypertension and a deviated nasal septum.  

In a December 1993 rating decision issued in January 1994, 
the Los Angeles RO granted service connection for residuals 
of deviated nasal septum and assigned an initial 
noncompensable (zero percent) rating, effective from December 
3, 1991.  In a March 1996 rating decision, the Los Angeles RO 
denied service connection for a left knee injury as not well 
grounded and confirmed its previous denials of service 
connection for hypertension and sinusitis.  In May 1996, the 
veteran perfected his appeal with regard to hypertension.  In 
a September 1997 rating decision, the Los Angeles RO, in 
pertinent part, denied service connection for varicose veins.  
In a March 1999 rating decision, the Los Angeles RO assigned 
an initial rating of 10 percent for deviated nasal septum, 
effective from December 3, 1991.  

In September 2000, the Manila RO granted service connection 
for hypertension and sinusitis and assigned initial 10 
percent and noncompensable ratings, respectively, effective 
from December 3, 1991.  In that decision, the Manila RO also 
determined that no new and material evidence sufficient to 
reopen the veteran's claim for service connection for a left 
knee disorder had been submitted.  Although the Manila RO did 
determine that new and material evidence had been submitted 
sufficient to reopen his claim for service connection for 
varicose veins, the RO confirmed its earlier denial because 
there was no competent medical evidence linking the veteran's 
varicose veins to service.  In August 2002, the veteran 
perfected appeals to all four issues.  In a July 2002 rating 
decision, the RO denied service connection for an eye 
disorder (diagnosed as epiretal macular gliosis, inflamed 
pingueculae of the right eye, cystoid macular edema and optic 
neuropathy rule out uveitis).  In January 2003, the veteran 
perfected his appeal with regard to service connection for an 
eye disorder.

In a February 2002 statement, the veteran appears to have 
raised a claim for service connection for a heart disorder, 
other than hypertension.  This issue is referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  VA has expended sufficient effort to obtain all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate, the issue (varicose veins) discussed in this 
decision.

2.  In a September 1997 rating decision, the Los Angeles RO 
denied the veteran's claim for entitlement to service 
connection for varicose veins; the veteran was informed of 
this decision the same month but did not file an NOD within 
one year of such notification.

3.  Evidence added to the record since the September 1997 
rating decision is not, either by itself or in connection 
with evidence already of record, so significant that it must 
be considered to decide fairly the merits of the veteran's 
claim for entitlement to service connection for varicose 
veins.


CONCLUSIONS OF LAW

1.  The September 1997 rating decision, denying service 
connection for varicose veins, is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2003).

2.  New and material evidence has not been received since the 
September 1997 rating decision sufficient to reopen the 
veteran's claim for service connection for varicose veins.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (effective 
prior to August 29, 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted and became 
effective.  The VCAA essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim and 
provides that VA will notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim and will assist the claimant in 
obtaining evidence necessary to substantiate a claim.  VA has 
also revised the provisions of 38 C.F.R. § 3.159 in view of 
the VCAA statutory changes.  See 66 Fed. Reg. 45,620-32 (Aug. 
29, 2001).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(a), which is 
effective August 29, 2001.  As the veteran's claim to reopen 
was received prior to August 29, 2001, the Board finds the 
amendment to 38 C.F.R. § 3.156(a) is inapplicable in this 
case and the claim must be considered based upon the law 
effective prior to that revision.  

In this regard, the Board observes that the VCAA appears to 
have left intact the requirement that a claimant must first 
present new and material evidence in order to reopen a 
previously and finally denied claim under 38 U.S.C.A. § 5108 
(West 2002) before the Board may determine whether the duty 
to assist is fulfilled and proceeding to evaluate the merits 
of that claim.  It is specifically noted that nothing in the 
VCAA shall be construed to require the Secretary to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  38 U.S.C.A. § 5103A(f) (West 2002).

The Board finds no prejudice to the appellant in this case by 
proceeding with the adjudication of the issue of whether new 
and material evidence has been submitted to reopen a claim 
for service connection for varicose veins as VA has complied 
with the notice and duty to assist provisions of the VCAA.  
See generally Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this regard, the Board notes that collectively, 
in a July 2002 statement of the case (SOC), a December 2002 
supplemental statement of the case (SSOC), and various 
letters to the veteran, VA has advised him of the information 
needed to reopen and to substantiate his claim for service 
connection for varicose veins.  With respect to his claim, 
the veteran was advised that he needed to provide medical 
evidence establishing a link between varicose veins and 
service.  Specifically, in a March 2001 letter, the RO asked 
the veteran to provide the original of the March 1985 report 
of medical history showing treatment of varicose veins on 
both legs, signed by Captain M. J.  Both the veteran and his 
representative have provided additional argument.

With regard to VA's duty to assist, the Board finds that all 
relevant and available service and post-service private and 
VA medical records, VA examination reports dated in September 
1992 and May 1999 with a June 1999 addendum, and various lay 
statements have been associated with the claims file.  The 
veteran and his representative have been given the 
opportunity to supplement the record.  Additional statements 
from the veteran, former Air Force personnel and his 
representative have been associated with the claims file.  
Furthermore, the Board is not aware of the existence of 
additional relevant evidence that could serve to reopen and 
establish service connection for varicose veins, particularly 
in light of the fact that on VA examination in September 1992 
no varicose veins were found.  

In light of the foregoing, the Board finds no prejudice to 
the veteran in this case by proceeding with the adjudication 
of the appeal as VA has complied to the extent possible with 
the notice and duty to assist provisions of the VCAA.  The 
Board finds that there has been no prejudice to the veteran 
in this case that would warrant further notice or 
development, his procedural rights have not been abridged, 
and the Board will proceed with appellate review.  Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).

New and Material Claim

The issue before the Board is whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for 
varicose veins.  The requirement of submitting new and 
material evidence to reopen a claim is a material legal issue 
that the Board is required to address on appeal.  Barnett v. 
Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).

The Board notes that the RO first denied a claim for 
entitlement to service connection for varicose veins as not 
well grounded, in a September 1997 rating decision, noting 
that service medical records were silent as to treatment of, 
or findings for, varicose veins.  By a letter dated September 
29, 1997, the veteran was notified of the RO's action and was 
advised of his appellate rights, but no appeal was initiated 
within one year of the notification.  In 1999, the veteran 
sought to reopen his claim for service connection for 
varicose veins.  In a September 2000 rating decision, the 
subject of this appeal, the RO determined that new and 
material evidence adequate to reopen the veteran's claim for 
service connection for varicose veins had been submitted, 
reopened the veteran's claim and denied the claim on the 
merits.  The veteran was notified of this decision and was 
advised of his appellate rights the same month and he 
perfected an appeal within one year of notification. 

Since the veteran did not perfect an appeal of the September 
1997 RO decision, it became final and is not subject to 
revision on the same factual basis.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.1103 (2003).

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New and material evidence is 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (effective prior to August 29, 2001).  
Second, if VA determines that the evidence is new and 
material, VA may then proceed to evaluate the merits of the 
claim on the basis of all evidence of record, but only after 
ensuring that the duty to assist has been fulfilled.  The 
second step becomes applicable only when the preceding step 
is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
325 (1999).  In order for evidence to be sufficient to reopen 
a previously disallowed claim, it must be both new and 
material.  If the evidence is not material, the inquiry ends 
and the claim cannot be reopened.  The Board has reviewed all 
the evidence of record, and for the reasons and bases set 
forth below concludes that new and material evidence 
sufficient to reopen the veteran's claim for service 
connection for varicose veins has not been received.  See 38 
U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).

At the time of the September 1997 denial, the record 
included: service medical records; a June 1997 statement from 
J. L. W. indicating that the veteran was required to be on 
his feet for prolonged periods of time; VA treatment records 
from November 1996 to June 1997; various private treatment 
records; and a September 1992 VA general medical examination 
report.  VA medical records reflect treatment for varicose 
veins nearly ten years after service discharge but there was 
no evidence of varicose veins during service or upon VA 
examination in 1992.  As such there was no competent medical 
evidence linking the veteran's currently diagnosed varicose 
veins to service.

Evidence presented or secured since the September 1997 rating 
decision includes: post-service private medical records 
showing vein stripping in September 1999; a January 1998 
statement from R. Q. Y., indicating that the veteran was 
required to be on his feet for prolonged periods of time and 
that he had problems with varicose veins; a December 2002 
statement from R. M. L, indicating that the veteran visited 
him in December 1984 and at that time the veteran's veins 
appeared enlarged, twisted and visibly abnormal, especially 
in his left leg; a December 2002 statement from R. Q. Y., 
indicating that he served with the veteran from 1981 to 1984 
and that the veteran complained of pain in both legs on many 
occasions and he remembers that the veins in the veteran's 
legs appeared enlarged, twisted and knot-like, especially the 
left leg; and a purported copy of a March 1985, "Report of 
Medical History," showing a "yes" next to a handwritten in 
item, "varicose veins on both legs."

While most of this evidence is clearly new, the evidence is 
not material to the issue under consideration and thus is not 
so significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.

In this regard, the Board notes that the new evidence is 
redundant in nature, confirming that the veteran has varicose 
veins but does not include competent medical evidence linking 
them to service.  In particular, the Board observes that the 
purported March 1985 medical history report is just that.  
The service medical records associated with the claims file 
include an original of that particular report, which shows 
writing in both blue and black ink and does not contain a 
notation of a "yes" next to a handwritten in item 
"varicose veins on both legs."  Thus, these records are not 
probative of the issue before the Board and are not so 
significant that they must be considered in order to decide 
fairly the merits of the claim.  

As to the lay statements, the Board finds they too are not 
material as such lay opinions are not probative as to the 
question of causation or diagnosis.  The law provides that, 
with respect to questions involving diagnosis or medical 
causation, credible medical evidence is required.  See Lathan 
v. Brown, 7 Vet. App. 359, 365 (1995).  Lay opinions cannot 
be accepted as competent evidence to the extent that they 
purport to establish a medical nexus or the presence of a 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992) (holding that laypersons are not competent to offer 
medical opinions), or provide a sufficient basis for 
reopening the previously disallowed claim.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1995) (holding that where 
resolution of an issue turns on a medical matter, lay 
evidence, even if considered "new," may not serve as a 
predicate to reopen a previously denied claim).  Based on the 
foregoing, the Board concludes that, inasmuch as no new and 
material evidence has been presented to reopen the previously 
disallowed claim, the September 1997 decision remains final.  
Accordingly, the benefits sought on appeal must be denied.


ORDER

As new and material evidence has not been submitted, the 
claim of entitlement to service connection for varicose veins 
is not reopened and the appeal is denied.


REMAND

As noted above pursuant to the VCAA, VA first has a duty to 
notify the appellant of any information and evidence 
necessary to substantiate a claim for VA benefits.  See 
generally 38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. 
§ 3.159(b).  Further, VA has a duty to assist the appellant 
in obtaining evidence necessary to substantiate new or 
reopened claims, although the ultimate responsibility for 
furnishing evidence rests with the claimant.  See 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c).  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit Court) in Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003) (DAV) invalidated the Board's development 
authority under 38 C.F.R. § 19.9.  The Federal Circuit Court 
further stated in this case that the Board was not allowed to 
consider additional evidence without remanding the case to 
the RO for initial consideration and/or without obtaining a 
waiver of RO consideration from the appellant.  With respect 
to an initial higher disability rating for deviated nasal 
septum, the Board observes that the veteran was reexamined in 
March 2001 but that RO has not issued a SSOC considering the 
new evidence.  Therefore, in accordance with the instructions 
given by the Federal Circuit Court in DAV, this case must be 
remanded to the RO for initial consideration of the March 
2001 examination report.  

The Board also finds that VA's redefined duties to notify 
and/or assist a claimant, as set forth in the VCAA, have not 
been fulfilled regarding the issues remaining on appeal.  The 
RO has not advised the appellant of the specific information 
he needs to submit to reopen his claim for service connection 
for a left knee disorder or to establish entitlement to an 
initial higher disability rating for deviated nasal septum, 
of the provisions of the VCAA or what information VA would 
attempt to obtain as required by the VCAA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); see also Paralyzed 
Veterans of Am. v. Sec'y of Veterans Affairs, Nos. 02-7007, -
7008, -7009, -7010, 2033 U.S. App. LEXIS 19540 (Fed. Cir. 
Sept. 22, 2003).  Consequently, a remand is required to 
comply with the notice provisions contained in the VCAA with 
regard to these two issues.  

The duty to assist includes obtaining pertinent non-VA and VA 
treatment records when necessary for an adequate 
determination.  In response to VCAA letters dated in March 
2001 and July 2002, the veteran filled out two separate VA 
Forms 21-4142(JF) showing where he had received treatment for 
the issues remaining on appeal.  In particular, he indicated 
that he had been treated by VA in Manila from January 2000 to 
May 2002 for hypertension, eye, foot, and leg disorders, 
headaches, and pains and had received private treatment from 
the Eye Center and Dr. Luis Francisco in San Bernardino, 
California, and as an employee of St. Elizabeth Hospital in 
Beaumont, Texas, and St. Bernardine Medical Center in San 
Bernardino, California.  The record contains no treatment 
records from the Manila VA Medical Center or from St. 
Elizabeth Hospital and only partial records from the other 
identified health care providers.  The Board feels that 
another attempt should be made by the RO to ask the veteran 
to identify health care providers, who may have treated him 
since his discharge from service in March 1986.  The Board 
reminds the veteran that the duty to assist is not a one-way 
street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  

The duty to assist also includes providing a VA medical 
examination or a medical opinion when necessary for an 
adequate determination.  The service medical records show 
treatment for an eye disorder primarily diagnosed as 
conjunctivitis, post-service treatment records show diagnoses 
of various eye disorders, and the veteran maintains that his 
private eye doctor stated that his current eye disorders are 
linked to service.  Service medical records also show one 
time treatment for left foot disorders and a September 1992 
VA examination reflects the presence of heel spurs and 
plantar fasciitis.  On remand, the veteran will be scheduled 
for examinations to ascertain the nature and etiology of any 
disorder of the eyes and left foot.  The examiners will be 
asked to provide an opinion as to whether any eye or left 
foot disorder found on examination may be related to service.

Moreover, the Board observes that the regulations for the 
evaluation of sinusitis were revised, effective October 7, 
1996, 61 Fed. Reg. 46,720-31 (Sept. 5, 1996).  However, the 
most recent examination did not provide clinical findings 
sufficient to discuss ratings under both the current and 
former rating criteria for sinusitis.  The RO also failed to 
indicate whether "staged" ratings would be warranted for 
the veteran's service-connected sinusitis or hypertension 
under Fenderson v. West, 12 Vet. App. 119 (1999).  Since the 
appeal arises from an initial rating decision which 
established service connection and assigned the initial 
disability ratings for sinusitis and hypertension, it is not 
the present level of disability that is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  On remand, the 
veteran will be scheduled for another examination to 
ascertain the nature and extent of his sinusitis and 
hypertension.  

It would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time 
without consideration of the former and current rating 
criteria for sinusitis and compliance with the notice and 
duty to assist provisions of the VCAA and affording the 
appellant due process.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Therefore, for the above reasons, a remand to the RO 
is required.

Accordingly, the Board finds that the case must be REMANDED 
to the RO for the following:

1.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for left 
foot or eye disorders, hypertension, 
sinusitis and deviated nasal septum since 
March 1986 to the present.  The RO should 
attempt to obtain records from each 
health care provider he identifies and 
indicates may still have records 
available, if not already in the claims 
file.  In particular, the RO should 
attempt to obtain missing records from 
the Manila VA Medical Center and from the 
private health care providers listed on 
the veteran's September 2002 VA Form 21-
4142(JF).  If records are unavailable, 
please have the provider so indicate.

2.  The RO must review the entire file 
and ensure for the issues remaining on 
appeal that all notification and 
development obligations in accordance 
with the recent decision in Paralyzed 
Veterans of Am. v. Sec'y of Veterans 
Affairs, as well as necessary to comply 
with 38 U.S.C.A. §§ 5103 and 5103A (West 
2002) and 38 C.F.R. § 3.159 (Duty to 
Assist, 66 Fed. Reg. 45,620 (Aug. 29, 
2001)), and any other legal precedent are 
fully complied with and satisfied.  The 
claims file must include documentation 
that the RO has complied with the VA's 
redefined duties to notify and assist a 
claimant, as set forth in the VCAA.

3.  After completion of 1 and 2 above, 
the RO should schedule the veteran for VA 
examinations by appropriate specialists 
to ascertain the onset, etiology and 
nature of any eye or left foot disorder 
and the nature and extent of his 
sinusitis and hypertension.  The claims 
file and copies of this remand must be 
reviewed by the examiners in conjunction 
with the examinations.  All tests and 
studies deemed necessary should be 
accomplished.  The examination reports 
should include a detailed account of all 
manifestations of relevant pathology 
found.  

The sinusitis examiner should indicate 
whether the veteran's disability is: (1) 
severe with frequently incapacitating 
recurrences, severe and frequent 
headaches, purulent discharge or crusting 
reflecting purulence; (2) moderate with 
discharge or crusting or scabbing and 
infrequent headaches; (3) manifested by 
X-ray only with mild or occasional 
symptoms; (4) manifested by near constant 
sinusitis characterized by headaches, 
pain and tenderness of affected sinus, 
and purulent discharge or crusting after 
repeated surgeries; (5) manifested three 
or more incapacitating episodes per year 
of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, 
or: more than six non-incapacitating 
episodes per year of sinusitis 
characterized by headaches, pain, anti-
purulent discharge or crusting; (6) 
manifested by one or two incapacitating 
episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) 
antibiotic treatment, or three to six 
non-incapacitating episodes per yeas of 
sinusitis characterized by headaches, 
pain, and purulent discharge or crusting; 
or (7) detected by X-ray only.

The appropriate examiner(s) should 
provide explicit responses to the 
following questions:

(a) Does the veteran have a left foot or 
eye disorder?

(b) If there is a left foot or eye 
disorder, the appropriate examiner should 
determine the etiology and the nature and 
extent of such disorder(s).  For each 
identified disorder, the examiner should 
offer an opinion as to whether it is at 
least as likely as not (50 percent or 
more probability) that such disorder 
began during, or was aggravated 
(worsened), as the result of some 
incident of active service.  

The rationale for any opinion and all 
clinical findings should be reported in 
detail.

4.  After completion of the above, the RO 
should readjudicate the veteran's claims, 
including any additional evidence 
obtained by the RO on remand.  In 
particular, the RO's review of the 
increased ratings claims should include 
consideration of the former and current 
provisions of 38 C.F.R. § 4.97 (1996, 
2003) and 38 C.F.R. § 4.104 (1997, 2003) 
and whether staged ratings are warranted 
for the veteran's disabilities under 
Fenderson, supra.  If any determination 
remains adverse, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate period of time to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purposes of this remand are to comply with due process of law 
and to further develop the veteran's claims.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim.  38 C.F.R. § 3.655 (2003).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant and his representative have the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                     
______________________________________________
	A. BRYANT 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



